DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims recite “olefins/paraffins” in claims 1, 8, 9, 13, and 15. The instant specification in paragraph [0011] recites that the term “olefins/paraffins” “refers to a composition comprising at least one olefin and, optionally, further containing or at least one paraffin.” Thus, for example, claim 1 recites “Cn and C2n olefins/paraffins”, which is interpreted to mean that the composition comprises both Cn and C2n- hydrocarbons, where the hydrocarbons comprise at least one olefin and optionally at least one paraffin. 

Specification
The disclosure is objected to because of the following informalities: The last sentence of paragraph [0011] recites “refers to a composition comprising at least one olefin and, optionally, further containing or at least one paraffin.” The word “or” appears to be a typographical error and should be removed. 
Appropriate correction is required. While the Examiner has made every effort to make sure no other issues are present, it is respectfully requested that the Applicant also review the specification to check for any other errors.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “332” in Fig. 3 and “452” in Fig. 4 have each been used to designate all three heat exchangers in each drawing, respectively, including a heat exchanger which appears to be a different type from the other two. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:   
With regard to claim 17, the claim recites “Si/Al/T”. This appears to be a typographical error of “Si/Al/Ti” based on the Ti/Al molar ratio recited later in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 3, 5, and 7, the claims recite that the Cn C2n and C3n “cumulatively comprise at least 50 wt% of reactive components in the feedstock.” However, claim 1 does not require C3n in the feedstock. Thus, it is unclear if the recitation can be met if Cn- and C2n- comprise at least 50 wt% and C3n- is 0 wt%, or if the claims are attempting to require that C3n is present, and therefore the claims are indefinite.
	For purposes of examination, the Examiner will interpret the claims as requiring only Cn and C2n- as in instant claim 1, where C3n can be 0, as long as Cn-- and C2n cumulatively comprise 50 wt% of the reactive components. Appropriate clarification and/or correction is respectfully requested. 
	With regard to claim 24, the claim recites “The process of claim 1, further comprising: converting the oligomer product to alcohols; converting the oligomer product and alcohols to surfactants; and converting the alcohols to surfactants.” However, there is a large amount of overlap between each recitation, and thus it is unclear how the process can further comprise all the listed steps, which is suggested by the “and”. Also, it is unclear if the second step including converting the oligomer is correct, as it appears to be an error because there is nothing in the specification indicating that the oligomer product itself becomes a surfactant, but merely that the oligomer product is converted to alcohols which are converted to surfactants, and further nothing indicating that oligomers along with alcohols are converted to surfactants together, as recited. Thus, the claim is indefinite.
For purposes of examination, the Examine will interpret the claim as reciting three options, a first option where the oligomer is converted to alcohols, a second option where the oligomer is converted to alcohols and the alcohols are converted to surfactants, or a third option, where a portion of the oligomers are converted to alcohols, a portion are converted to surfactants, and then the alcohols are also converted to surfactants. Appropriate correction and clarification are respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl et al. (US 2009/0312583, cited on IDS 4/12/2021).
With regard to claims 1 and 22, Sigl teaches a method for codimerizing olefins (paragraph [0023]) comprising:
a) reacting a Cn olefin with a C2n olefin to produce a product comprising C3n olefins, where n is 2-6 (paragraph [0029]). This is within the range of n is 2-15 of instant claim 1.
b) recovering the product comprising the C3n olefins [0095]).
Sigl further teaches that the co-dimers (3n olefins) have a branching index of 1 to 30 (paragraph [0109]), which overlaps the ranges of less than 2.1 and 1 to 1.5 of instant claims 1 and 22. While Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 2, 3, 6, and 7, Sigl teaches where n is 2-6. Thus, Sigl teaches where n is 3 and n is 5 of instant claims 2 and 6 respectively. Sigl further teaches that the Cn starting material has a proportion of olefins having n carbon atoms of 99 wt% of the total olefin content (paragraph [0032]), and that the C2n starting material has a proportion of olefins having 2n carbon atoms of at least 99 wt% of the total olefin content (paragraph [0050]). Sigl additionally teaches that the starting materials consist essentially of the n and 2n olefins, respectively, while being silent as to additional components (paragraph [0121]). Thus, one of ordinary skill in the art would reasonably conclude that the feed consists essentially of n and 2n olefins, which would be expected to overlap the range of cumulatively at least 50 wt% n and 2n and cumulatively at least 50 wt% n, 2n, and 3n (where 3n is not required as discussed above) components of instant claims 2, 3, 6, and 7. While Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claims 4, 5, and 8, Sigl teaches where the reactive part of the feed consists of C4 and C8 olefins and paraffins (paragraph [0182]). Thus, Sigl teaches where the reactive components of the feed consist essentially of C4 and C8 olefins/paraffins, as claimed in instant claim 8, and also teach that C4+C8 olefins/paraffins comprise 100 wt% of the reactive components in the feed, which is within the range of at least 50 wt% of instant claims 4 and 5.
	With regard to claim 10, Sigl teaches that the feed comprises a molar ratio of 0.25:1 to 4:1 of C2n olefins to Cn olefins (paragraph [0058]). When n is 4, this is a wt% range of 33.3 to 88.9 wt% C2n olefins and 11.1 to 66.7 wt% Cn olefins, which overlap the ranges of 35 to 85 wt% Cn and 15 to 50 wt% C2n of instant claim 10.  While Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 12, Sigl teaches that the effluent comprises a substantial portion of the C3n olefins, which is at least 12 wt% based on the total effluent including unreacted feed (paragraph [0027]). This overlaps the range of 50 to 90 wt% C3n oligomers of instant claim 12. Sigl further teaches that the effluent comprises unreacted feed (which would include C2n oligomers), homodimers and other oligomerization products (paragraph [0027]). Thus, up to 88 wt% of the product includes C2n, C4n, and C5n oligomers. Sigl does not explicitly teach how much of each individual product is present, however, the combined range of up to 88 wt% additional products overlaps each range of 0 to 50 wt% C2n, 0 to 25 wt% C4n and 0 to 5 wt% C5n. Thus, -while Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 18, Sigl teaches that the catalyst is impregnated with a metal which can be La, Ce, Y, Mn, Mo, or Cr (paragraph [0081]).
With regard to claim 19, Sigl teaches that the catalyst is treated with steam before being used (paragraph [0092]).
	With regard to claim 20, Sigl teaches that the catalyst can be an extrudate comprising a binder (paragraph [0088]), and that the active silicate component comprises 20 to 95 wt% of the catalyst (paragraph [0093]), which is within the range of 10 to 99 wt% of instant claim 20. When the active catalyst part is 20 to 95 wt%, the binder is 5 to 80 wt%, which is within the range of 1 to 90 wt% of instant claim 20. 
	With regard to claims 23 and 24, Sigl teaches that the product is converted to alcohols (paragraph [0114]), which are converted to surfactants (paragraph [0180]). This is equivalent to the steps of converting the oligomer product to alcohols and converting the alcohols to surfactants of instant claims 23 and 24. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl et al. (US 2009/0312583, cited on IDS 4/12/21) as applied to claim 1 above as evidenced by IZA (Framework Type MTT), and further in view of Plank et al. (US 4,076,842, cited on IDS 4/12/21).
With regard to claim 16, Sigl teaches that the catalyst comprises a zeolite having a mean pore diameter of at least 6 Å (paragraphs [0076]-[0077]). IZA teaches that MTT, which includes ZSM-23, has a pore diameter of 6.19Å (page 1).
Sigl does not explicitly teach that the catalyst can be a ZSM-23 zeolite having a Si/Al2 molar ratio of 20 to 60.
Plank teaches forming a ZSM-23 catalyst (column 1, lines 60-64) having a SiO2/Al2O3 molar ratio of 50 to 220 (column 2, lines 24-25). This overlaps the range of 20 to 60 of instant claim 16. While Plank does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Plank further teaches that the catalyst is useful for polymerization (oligomerization) of olefins (column 6, lines 9-10, column 17, lines 4-5). It is known that ZSM-23 has a pore size of greater than 6Å. Plank is silent regarding treating the catalyst with an amine. Further, the instant specification recites that Plank teaches the process for forming the claimed ZSM-23 catalyst having no amine treatment (paragraph [0070]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Plank has no amine treatment, as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-23 catalyst of Plank in the process of Sigl, because Sigl teaches generally that zeolites having a mean pore diameter of at least 6 Å are used in the oligomerization process, but is not restricted to any particular zeolite, and Plank teaches that ZSM-23 with a molar ratio which overlaps the claimed range is suitable for olefin oligomerization.
	With regard to claim 17, Sigl teaches that the catalyst comprises a zeolite having a mean pore diameter of at least 6 Å (paragraphs [0076]-[0077]). IZA teaches that MTT, which includes ZSM-23, has a pore diameter of 6.19Å (page 1).
Sigl does not explicitly teach that the catalyst can be ZSM-23 zeolite having a Si/Al2 molar ratio of 20 to 60 and further comprising titanium.
Plank teaches forming a ZSM-23 catalyst (column 1, lines 60-64) having a SiO2/Al2O3 molar ratio of 40 to 250 (column 2, lines 13-14). This overlaps the range of 20 to 60 of instant claim 17. Plank also teaches that the catalyst comprises 0.08 to 0.4 of a cation M (column 2, lines 13-14) where the cation M can be replaced by Ti (column 4, lines 52-29). This overlaps the range of Ti/Al molar ratio of 0.1 to 3 of instant claim 17. While Plank does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Plank further teaches that the catalyst is useful for polymerization (oligomerization) of olefins (column 6, lines 9-10, column 17, lines 4-5). Plank is silent regarding treating the catalyst with an amine. Further, the instant specification recites that Plank teaches the process for forming the claimed ZSM-23 catalyst having no amine treatment (instant specification paragraph [0070]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Plank has no amine treatment, as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-23 catalyst of Plank in the process of Sigl, because Sigl teaches generally that zeolites having a mean pore diameter of at least 6 Å are used in the oligomerization process, but is not restricted to any particular zeolite, and Plank teaches that ZSM-23 with a Si/Al2 molar ratio and Ti/Al molar ratio which overlap the claimed ranges is suitable for olefin oligomerization. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sigl et al. (US 2009/0312583, cited on IDS 4/12/21) as applied to claim 1 above, and further in view of Brown et al. (US 2007/0191661).
With regard to claim 21, Sigl teaches the method above, where the oligomerization has a temperature of 20 to 280°C (paragraph [0061]). This overlaps the range of 150-350°C of instant claim 21. While Sigl does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Sigl is silent with regard to the WHSV. Thus, one of ordinary skill in the art would look to related art to determine a suitable space velocity.
Brown teaches a method for oligomerization of a monomer (Cn) in the presence of a dimer (C2n) of said monomer (paragraph [0022]). Brown further teaches that catalyst is a zeolite (paragraph [0025]), the temperature is 80 to 350°C, and the WHSV is 0.1 to 20 h-1 (paragraph [0040]). This is within the range of 0.1 to 30 hr-1 of instant claim 21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a WHSV of 0.1 to 20 hr-1 in the process of Sigl as taught by Brown, because each of Sigl and Brown teach oligomerization of Cn and C2n olefins at overlapping temperatures in the presence of a zeolite catalyst, and Brown teaches that 0.1 to 20 h-1 is a suitable range of WHSV for such an oligomerization reaction (paragraph [0040]).
Claims 1-5, 8-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0191661).
With regard to claims 1 and 22, Brown teaches a method of conversion of olefins to heavier olefins (paragraph [0002]) comprising:
a) oligomerization of Cn and C2n olefins in the presence of a catalyst, where n is 3 and/or 4, to produce C3n trimers (paragraphs [0021]-[0022]).
b) recovering the product comprising C3n trimers (paragraph [0046]).
Brown further teaches that the product includes less branched product molecules (paragraph [0040]). Brown is silent with regard to the specific branching index of the Cn trimers. However, Brown teaches a similar oligomerization process in the presence of similar olefins (paragraphs [0021]-[0022], instant claim 1), similar temperature and WHSV (paragraph [0040], instant claim 21), and similar ZSM-57 catalyst (paragraph [0025], instant specification paragraph [0067]) which produces a similar C3n product (paragraph [0021], instant claim 1). Therefore, one of ordinary skill in the art would reasonably conclude that it would be obvious that the process of Brown will produce the C3n product having similar properties, including a branching index of less than 2.1 or a branching index of 1.0 to 1.5, as claimed in instant claims 1 and 22, absent any evidence to the contrary.
	With regard to claims 2-5, Brown teaches that the feed comprises 10-40 wt% monomer olefin and 40-80 wt% dimers and trimers, where the trimers may be 0 wt% to 70 wt% of the dimer and trimer mixture (paragraph [0024]). When n is 3, this is C3 C6 and C9 components, and when n is 4, this is C4 C8 and C12 components as claimed. Thus, Brown teaches that Cn and C2n components or Cn, C2n, and C3n components comprise at least 50 wt% of the reactive components in the feed, which is within the range of at least 50 wt% as claimed of each of instant claims 2-5.
With regard to claim 8, Brown teaches that the feed comprises 10-40 wt% monomer olefin, 40 to 80 wt% dimer and trimer, where the trimer can be 0 wt%, and optionally other olefins (paragraph [0024]). When the other olefins are not present and the amount of trimer is 0 wt%, the feed consists essentially of Cn and C2n components, as claimed. 
	With regard to claim 9, Brown teaches that the feed can comprise propylene, hexenes, nonenes, and 10 wt% or less of other olefins (Table 2, paragraph [0050]). This is equivalent to a feed consisting essentially of Cn C2n and C3n olefins/paraffins as claimed.
	With regard to claims 10 and 11, Brown teaches that the feed comprises 10-40 wt% monomer olefin, 40 to 80 wt% dimer and trimer, where the trimer can be 0-90 wt% of the dimer and trimer mixture (paragraph [0024]). This is equivalent to 10-40 wt% Cn, 4 to 80 wt% C2n olefins, and 0 to 72 wt% C3n olefins, which overlaps the ranges of 35 to 85 wt% Cn olefins, 15 to 50 wt% C2n olefins, and 1 to 25 wt% C3n olefins of instant claims 10 and 11. While Brown does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 12, Brown teaches that the product comprises 22.7 to 30.7 wt% hexenes (C2n oligomers), 52.1 to 54.8 wt% nonenes (C3n oligomers), and 8.6 to 12 wt% heavier or lighter products (Paragraph [0050], Table 2). While Brown does not specify how much of the heavier and lighter products are specifically C4n and C5n oligomers, one of ordinary skill in the art would understand that the range of possibilities is 0 to 12 wt%. Thus, these are within the ranges of 0 to 50 wt% C2n, 50 to 90 wt% C3n, and 0 to 25 wt% C4n, and overlaps the range of 0 to 5 wt% C5n- of instant claim 12. While Brown does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 13, Brown teaches that the feed can comprise both propylene (Cn) and butene (Cm) (paragraph [0027]). In this case, the mixture comprises 10-40 wt% Cn + Cm- and 40-80 wt% C2n + C2m + additional olefins (paragraph [0027]). While Brown does not specify how much of the second mixture is specifically C2n and C2m olefins, because Brown requires that at least the dimer be present (paragraph [0022]) one of ordinary skill in the art would understand that the range of possibilities is >1 to 80 wt%. These overlap the ranges of 35 to 85 wt% Cn + Cm olefins and 15 to 50 wt% C2n + C2m olefins of instant claim 13. While Brown does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 14, Brown teaches the feed above of instant claim 13. Brown does not specifically recite the product of the reaction contains the claimed amount of oligomers. However, Brown teaches a similar oligomerization process in the presence of similar olefins (paragraphs [0021]-[0022], instant claim 1), similar temperature and WHSV (paragraph [0040], instant claim 21), and similar ZSM-57 catalyst (paragraph [0025], instant specification paragraph [0067]) which produces a product comprising at least C-3n olefins (paragraph [0021], instant claim 1). Therefore, one of ordinary skill in the art would reasonably conclude that it would be obvious that the process of Brown will produce the product having similar amounts of oligomers, including 0 to 50 wt% C2n and C2m, 50 to 90 wt% C3n and C3m, 0 to 20 wt% C4n and C4m, and 0 to 5 wt% C5n and C5m, as claimed in instant claim 14, absent any evidence to the contrary.
With regard to claim 15, Brown teaches that the feed can comprise both propylene (Cn) and butene (Cm) (paragraph [0027]). In this case, the mixture comprises 10-40 wt% Cn + Cm- and 40-80 wt% C2n + C2m + C3n + C3m + additional olefins (paragraph [0027]). While Brown does not specify how much of the second mixture is specifically C2n and C2m olefins or C3n and C3m olefins, because Brown generally teaches that the sum of the dimer and trimer in the mixture is 40-80 wt% where 0 to 90 wt% of that is the trimer, one of ordinary skill in the art would reasonably conclude that the feed comprises 4 to 80 wt% C2n + C2m olefins and 0 to 72 wt% C3n + C3m olefins. These overlap the ranges of 35 to 85 wt% Cn + Cm olefins, 15 to 50 wt% C2n + C2m olefins, and 1 to 25 wt% C3n + C3m olefins of instant claim 15. While Brown does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 21, Brown teaches that the conditions include a temperature of about 160 to 260°C and a pressure of 0.1 to 20 h-1 (paragraph [0040]), which are within the ranges of 150 to 350°C and 0.1 to 20 h-1 of instant claim 21. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0191661) as applied to claim 1 above, and further in view of Plank et al. (US 4,076,842, cited on IDS 4/12/21).
With regard to claim 16, Brown generally teaches a zeolite oligomerization catalyst is used with the process (paragraph [0012], claim 1).
Brown does not explicitly teach that the catalyst can be a ZSM-23 zeolite having a Si/Al2 molar ratio of 20 to 60.
Plank teaches forming a ZSM-23 catalyst (column 1, lines 60-64) having a SiO2/Al2O3 molar ratio of 50 to 220 (column 2, lines 24-25). This overlaps the range of 20 to 60 of instant claim 16. While Plank does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Plank further teaches that the catalyst is useful for polymerization (oligomerization) of olefins (column 6, lines 9-10, column 17, lines 4-5). Plank is silent regarding treating the catalyst with an amine. Further, the instant specification recites that Plank teaches the process for forming the claimed ZSM-23 catalyst having no amine treatment (paragraph [0070]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Plank has no amine treatment, as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-23 catalyst of Plank in the process of Brown, because Brown teaches generally that zeolites are used as the catalyst for the oligomerization process, but is not restricted to any particular zeolite, and Plank teaches that ZSM-23 with a molar ratio which overlaps the claimed range is suitable for olefin oligomerization.
	With regard to claim 17, Brown generally teaches a zeolite oligomerization catalyst is used with the process (paragraph [0012], claim 1).
Brown does not explicitly teach that the catalyst can be a ZSM-23 zeolite having a Si/Al2 molar ratio of 20 to 60 and further comprising titanium.
Plank teaches forming a ZSM-23 catalyst (column 1, lines 60-64) having a SiO2/Al2O3 molar ratio of 50 to 220 (column 2, lines 24-25). This overlaps the range of 20 to 60 of instant claim 16. Plank also teaches that the catalyst comprises 0.08 to 0.4 of a cation M (column 2, lines 13-14) where the cation M can be replaced by Ti (column 4, lines 52-29). This overlaps the range of Ti/Al molar ratio of 0.1 to 3 of instant claim 17. While Plank does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Plank further teaches that the catalyst is useful for polymerization (oligomerization) of olefins (column 6, lines 9-10, column 17, lines 4-5). Plank is silent regarding treating the catalyst with an amine. Further, the instant specification recites that Plank teaches the process for forming the claimed ZSM-23 catalyst having no amine treatment (paragraph [0070]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Plank has no amine treatment, as claimed
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-23 catalyst of Plank in the process of Brown, because Brown teaches generally that zeolites are used in the oligomerization process, but is not restricted to any particular zeolite, and Plank teaches that ZSM-23 with a Si/Al2 molar ratio and Ti/Al molar ratio which overlap the claimed ranges is suitable for olefin oligomerization. 
	With regard to claim 18, Plank further teaches impregnating the ZSM-23 catalyst with a metal including tungsten, vanadium, molybdenum, rhenium, nickel, cobalt, chromium, manganese, platinum, or palladium (column 3, lines 29-35).
With regard to claim 19, Plank further teaches treating the ZSM-23 catalyst by steaming (column 17, line 36).
With regard to claim 20, Plank further teaches that the catalyst can comprise a binder which is included in an amount of 1 to 90 wt% (column 6, line 5), and thus the ZSM-23 is included in an amount of 10 to 99 wt%. These are within the ranges of 1 to 90 wt% and 10 to 99 wt% of instant claim 20. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0191661) as applied to claim 1 above, and further in view of Sigl et al. (US 2009/0312583, cited on IDS 4/12/21).
With regard to claims 23 and 24, Brown teaches that the process produces less branched product molecules (paragraph [0040]) and that more linear oligomers are desired for the OXO process of converting oligomers to alcohols and/or aldehydes (paragraphs [0003]-[0004]).
Brown does not explicitly teach the process includes converting the oligomer product to alcohols and to surfactants.
Sigl teaches a process for producing olefins by oligomerization of olefins including Cn and C2n olefins (paragraph [0029]) which are converted to alcohols (paragraph [0114]), which are converted to surfactants (paragraph [0180]). This is equivalent to the steps of converting the oligomer product to alcohols and converting the alcohols to surfactants of instant claims 23 and 24. Sigl further teaches that essentially linear oligomers have attained great importance, such that the products of reacting the oligomers are desirable products (paragraphs [0003]-[0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to convert the oligomers of Brown to alcohols and further to surfactants as taught by Sigl, because each of Sigl and Brown teach oligomerization of olefins comprising Cn and C2n olefins to make a more linear oligomer product, and Sigl teaches that more linear oligomers are desirable for forming further products including alcohols and surfactants (paragraphs [0003]-[0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772